            Case 1:16-cv-03851-LTS-GWG Document 392 Filed 11/20/19 Page 2 of 2
MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP

     Honorable Gabriel W. Gorenstein, Magistrate Judge
     November 20, 2019
     Page2

             Accordingly, the Parties respectfully request the time by which the Parties must submit
     the Settlement Documents be adjourned until December 18, 2019. The Parties sincerely thank).
     the Court for its time and consideration of the foregoing request.                           ) '

                                                               Respectfully submitted,


                                                              Isl Christopher P. Hampton
                                                              Christopher P. Hampton, Esq.

     cc: All Counsel of Record (via ECF)




                                I




      983936.1
